United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1723
Issued: February 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 15, 2012 appellant filed an appeal from a May 10, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability on
September 6, 2008.
On appeal, appellant’s attorney contends that OWCP’s decision is contrary to fact and
law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a May 4, 2011 decision, the Board
found that appellant did not establish that she sustained a recurrence of disability on
September 6, 2008 and that OWCP properly refused to reopen her case for further consideration
of the merits pursuant to 5 U.S.C. § 8128(a).2 The law and facts of the previous Board decision
are incorporated by reference.
On February 9, 2012 appellant, through her attorney, requested reconsideration and
submitted an October 24, 2011 report from Dr. Jay M. Brooker, an attending Board-certified
orthopedic surgeon. Dr. Brooker advised that she was seen in follow-up for her knees with
excellent alignment of total right knee replacement and excellent range of motion. He noted that
appellant complained of radicular low back symptoms and left knee pain due to degenerative
arthritis on that side. Dr. Brooker added, “Her original knee problem was caused by repetitive
sprain and strain to her left knee over time for all the repetitive activities done at her work
place.”
In a May 10, 2012 decision, OWCP denied modification of its prior decision on the
grounds that Dr. Brooker’s October 24, 2011 report was insufficient to establish that the claimed
recurrent was connected to the accepted February 6, 2006 employment injury.3
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.5
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
2

Docket No. 10-1823 (issued May 4, 2011). On February 6, 2006 appellant, a letter carrier, filed a traumatic
injury claim, alleging that she injured her left knee when she slipped and fell on February 3, 2006. OWCP accepted
that she sustained employment-related sprains and strains of the left knee and leg and a left leg contusion. Appellant
returned to modified duty on February 17, 2006 and stopped work on September 6, 2008 when she underwent right
knee surgery. On October 24, 2008 she submitted claims for compensation, for the period September 6 to
October 24, 2008.
3

OWCP also noted that appellant had filed an occupational disease claim for a knee condition in October 2010
that had been denied.
4

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

5

Id.

2

establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.6
ANALYSIS
The Board finds that appellant has not established a recurrence of total disability on
September 6, 2008 causally related to the accepted sprains and strains of the left knee and leg
and a left leg contusion because she did not establish that the nature and extent of her injuryrelated condition changed on September 6, 2008 so as to prevent her from continuing to perform
her limited-duty assignment. Appellant stopped work on September 6, 2008 to undergo a total
knee replacement on her right knee. As noted by the Board in its May 4, 2011 decision,7 a right
knee condition has not been accepted as employment related. Dr. Brooker’s October 24, 2011
report is insufficient to establish that appellant’s September 6, 2008 disability from work was
caused by the February 3, 2006 traumatic injury that occurred when appellant slipped and fell at
work that day.8 He stated that her knee problem was caused by repetitive sprain and strain to her
knee overtime due to repetitive work activities. Dr. Brooker provided no explanation as to how
the mechanics of the February 3, 2006 employment injury, accepted for left knee conditions,
caused her to stop work on September 6, 2008.
A partially disabled claimant who returns to a light-duty job has the burden of proving
that he or she cannot perform the light duty, if a recurrence of total disability is claimed.9 The
issue of whether an employee has disability from performing a modified position is primarily a
medical question and must be resolved by probative medical evidence.10 A claimant’s burden
includes the necessity of furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury and supports that conclusion with sound medical rationale.
Where no such rationale is present, the medical evidence is of diminished probative value.11

6

Shelly A. Paolinetti, 52 ECAB 391 (2001); Terry R. Hedman, 38 ECAB 222 (1986).

7

Supra note 2.

8

In discussing the range of compensable consequences, once the primary injury is causally connected with the
employment, Larson notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are essentially based
upon the concepts of direct and natural results and of claimant’s own conduct as an independent intervening cause.
The basic rule is that a subsequent injury, whether an aggravation of the original injury or a new and distinct injury,
is compensable if it is the direct and natural result of a compensable primary injury. Larson, The Law of Workers’
Compensation § 1300; see Charles W. Downey, 54 ECAB 421 (2003).
9

See William M. Bailey, 51 ECAB 197 (1999).

10

Cecelia M. Corley, 56 ECAB 662 (2005).

11

Mary A. Ceglia, 55 ECAB 626 (2004).

3

It is appellant’s burden of proof to submit the necessary medical evidence to establish a
claim for a recurrence.12 The record does not contain a medical report providing a reasoned
medical opinion that her claimed recurrence of disability was caused by the February 3, 2006
employment injury.13 Furthermore, appellant has not shown a change in her light-duty
requirements. She therefore did not meet her burden of proof to establish disability as a result of
a recurrence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a recurrence of
disability on September 6, 2008.
ORDER
IT IS HEREBY ORDERED THAT the May 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 1, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

Beverly A. Spencer, 55 ECAB 501 (2004).

13

Cecelia M. Corley, supra note 10.

4

